Citation Nr: 1417513	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1978, and had periods of active duty for training (ACDUTRA) in the Army National Guard (ARNG) from January 1989 to June 1989 and from February 1996 to July 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a hearing was held before a decision review officer (DRO) at the RO and in July 2011, a videoconference hearing was held before the undersigned; transcripts of both hearings as associated with the record.  In August 2011, the Board reopened the claim and remanded the case for additional development and de novo re-adjudication.  In May 2012, the case was again remanded.


FINDING OF FACT

A chronic cervical spine disability was not manifested during active duty service, arthritis of the cervical spine was not manifest to a compensable degree within one year following separation from active duty service, and the Veteran's current cervical spine disability is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A November 2008 (prior to the initial adjudication of the claim) letter, notified the Veteran of the evidence needed to substantiate his claim; informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing private records or any necessary releases [for private records] and enough information to enable VA to request them; and informed him of how ratings and effective dates are assigned.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge (VLJ) who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the hearing before the undersigned in July 2011., the service connection issue currently on appeal was still subject to a petition to reopen with new and material evidence.  The undersigned explained that new and material evidence must be received to reopen the claim and also directed attention to the need to submit evidence that shows a medical nexus between the current cervical spine disability and the Veteran's parachute jump in service.  As indicated the claim has since been reopened.  The Veteran was assisted at the hearing by his representative, and their presentation demonstrated they had actual knowledge of the elements required for service connection through testimony concerning events in-service, current disability, and the allegation of a causal link between the current disability and service.  The Veteran is not shown to be prejudiced by a Bryant defect, nor is it so alleged.  

The Veteran's service treatment records (STRs) and post-service private treatment records have been secured.  He was afforded a VA examination in October 2011.  The Board finds that the examination report (and addendum opinion) are adequate for rating purposes, as they reflect familiarity with the record and include the findings needed to adjudicate this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA's duty to assist as to the issues decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a claim of service connection, there must be evidence of:  A present disability; incurrence or aggravation of a disease or injury in-service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested (to a compensable degree) in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  
38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran's STRs show that he sustained an injury in a parachute jump in February 1976.  A March 1976 Statement of Medical Examination notes that he was hospitalized to rule out a head injury following the incident, but only adhesions to the left hand were diagnosed.  In June 1976, the Veteran complained of neck pain as a result of the parachute jump; the STRs note X-rays were negative.  A February 1977 STR entry notes the Veteran complained of numbness in his left foot during the night; the assessment was frost nip.  The June 1978 separation examination report (in related history) includes a notation of a neck injury. 
	
On the August 1978 VA Compensation and Pension examination, the Veteran was found to have no residuals of a neck injury.  There was no evidence of muscle spasm, guarding, or pain on evaluation, and X-rays of the cervical spine were normal. 

An April 1989 National Guard STR notes the Veteran sought treatment for left hand numbness and left side shoulder pains which he described as radiating from the back of his left shoulder.  X-rays showed minimal joint space narrowing at the C5-6 level with marginal osteophyte formation developing.  The diagnosis was a muscle spasm. 

An undated National Guard STR notes the Veteran complained of left arm numbness and left elbow pain.  The diagnosis was lateral epicondylitis, commonly referred to as tennis elbow.  A May 1989 National Guard report of medical history notes a history of lateral epicondylitis. 

On August 1993, May 1989, March 1987, November 1985 National Guard physical examinations and medical history reports, no neck or cervical spine problems were noted. 

A June 1996 physical examination and report of medical history for National Guard notes the Veteran reported having previously been hospitalized for an injury following a parachute jump.

An April 2000 private treatment record from Dr. H. K. shows the Veteran sought treatment for neck pain and left arm numbness which he had experienced for about nine months.  He reported there was no history of trauma, but that the onset of symptoms occurred after weight-lifting.  He was scheduled for an MRI of the cervical spine, which found severe canal stenosis, in addition to moderate sized central posterior disk herniation, bilateral moderate neural foraminal stenosis, and degenerative disk disease at every level of the cervical spine.

A May 2000 statement from Dr. T. J. indicates that the Veteran had sought treatment for left arm pain and numbness.  He reported that nine months prior, he had sudden numbness in his left arm while lifting weights, and reported no earlier medical problems.  The physician noted that the Veteran reported no neck or arm pain.  After reviewing an April 2000 MRI of the cervical spine, the physician diagnosed severe central canal stenosis, as well as severe foraminal narrowing bilaterally, an osteophyte, and a soft disk herniation hitting the left C6 nerve root.  The physician also noted that the Veteran (who was in the ARNG) could not be deployed and should be in a vehicle as little as possible.  The physician recommended the Veteran undergo surgery to decompress the nerves.

A June 2000 ARNG personnel record notes that the Veteran had been experiencing left arm pain, numbness and weakness.  The record notes Dr. T.J.'s statement regarding the Veteran's disability and the Veteran was recommended for separation. 

An undated letter from the Veteran to Senator Craig indicates the Veteran had experienced neck problems since discharge from active duty service and that he sought treatment from Dr. T. J. after he experienced left arm numbness for a month.

A January 2002 letter from the Veteran to Dr. T. J. indicates that the Veteran was filing a claim for VA benefits and requested Dr. T. J. to opine regarding the etiology of his current neck disability.  A February 2002 letter from Dr. T. J. in response states that it is impossible for him to know whether the disability is related to the injury in service in 1976 and that it is more likely related to the event described by the Veteran on his first visit in April 2000 (numbness after weight-lifting). 

November 2004 private treatment records from Dr. H. Z. show the Veteran sought treatment for pain in his left arm which radiated from his neck.  He reported no history of injury or trauma.  X-rays showed some narrowing at C-6, but disk spaces and neural foramina were intact.  The physician noted mild to moderate degenerative changes. 

A November 2004 MRI of the cervical spine found bilateral posterolateral C6-7 protrusion resulting in moderately severe left foramen stenosis entrapping the left C7 rootlet, moderate right C6-7 forament stenosis probably entrapping the right C7 rootlet, and moderate focal central spinal canal stenosis.  There was also mild diffuse bulging of the annulus of C3-4 and C5-6.

A November 2004 letter from Dr. T. J. to Dr. H. Z. indicates that the Veteran had returned to the neurosurgery clinic, four years after Dr. T. J. originally recommended surgery, complaining of atrophy, weakness, pain, numbness and tingling.  Surgery was to move forward upon approval. 

November 2004 private treatment records from Dr. T. J. indicate the Veteran underwent a C6-7 anterior cervical discectomy, wide foraminatomy, allograft fusion plate arthrodesis.  

A statement from the Veteran received in January 2005 indicates that he began experiencing neck problems after a parachute accident in February 1976 in which he was dragged across the ground on an air strip.  The Veteran reported he received treatment at Ft. Lee and Ft. Bragg and received physical therapy for three months.  He indicated that he has continued to experience neck problems and seek treatment for such since service. 

A March 2009 statement from the Veteran again asserts he sustained a neck injury in a parachuting accident.  He stated that X-rays were taken and that he was required to wear a neck brace for two weeks.  Since then he has had neck problems and numbness on his left side.

A September 2009 private treatment record from physician's assistant J. R. shows that while getting a physical, the Veteran reported continuing intermittent left sided episodic paresthesia related to a neck injury.  The Veteran indicated that he had surgery to repair crushed vertebrae from a military parachute activity.  An October 2009 email correspondence from physician's assistant J. R. indicates that after review of the record, it is feasible that the original injuries to the neck could have accelerated degenerative changes, but that it is difficult to prove service connection in this case as these findings are also common with normal age related wear and tear.

At the May 2010 DRO hearing, the Veteran testified that following his parachute injury in service, he was given a "donut," or neck brace, to wear for a few months and was placed on restricted profile.  He also reported seeking treatment for left side numbness during and after service, but it is unclear from the transcript how often he sought treatment or was seen by a physician.  He reported going to the emergency room, but leaving prior to receiving treatment since "there wasn't anything they could do."  The Veteran reported numbness on his left side approximately four or five times per month. 

On October 2010 substantive appeal, the Veteran stated that he has suffered radiating pain from his neck down his left side since his parachute injury in service.  He also reported reinjuring his neck in 2000, requiring surgery. 

At the July 2011 Board videoconference hearing, the Veteran testified that following his parachuting injury, he had reoccurrences of left side numbness and that he sought treatment during "military school."  He did not report seeking treatment at VA facilities.  He also noted that following an MRI in 2000 diagnosing central canal stenosis, he had surgery on his cervical spine. 

A July 2011 private treatment record from physician's assistant J. R. shows that the Veteran sought treatment for periumbilical pain after falling off a 12-foot ladder.  Examination of the neck at the time was unremarkable.

In August 2011, the Board reopened the Veteran's claim of service connection for a cervical spine disability and remanded it for additional development to secure full Army National Guard STRs and complete copies of the Veteran's private treatment records. 

On October 2011 VA examination, the Veteran reported his parachute injury in 1976, but stated that whenever he sought treatment for left side numbness, his symptoms were gone by the time he was seen by a physician.  He reported having surgery in 2000 to help alleviate his symptoms and since then has had numbness intermittently with varying frequency [notably, in 2000 Dr. T. J. recommended the Veteran have surgery; but the procedure did not take place until November 2004].  After review of the record and examination of the Veteran, the examiner found degenerative joint disease of the cervical spine and opined that it was less likely than not that this disability is related to service.  

The October 2011 examiner noted that there was no neck injury diagnosed after the parachute injury and normal X-rays were noted in July 1976 and following separation in August 1978.  There was nothing of significance in the Veteran's medical records until 2000 when he sought treatment for numbness and which was attributed to his lifting weights.  The MRI report indicated a congenitally narrow cervical spinal canal and Dr. T. J., when asked to offer an etiological opinion, declined to attribute the disability to service and instead indicated that weight-lifting was the proximate cause.  Similarly, the note from J. R., PA indicates that the disability is consistent with age-related wear and tear of the 20 years following service.  Given the lack of pathology on the separation and 1978 VA examination and the length of time between the injury and when the Veteran sought treatment in 2000 (where he reported an additional weight lifting injury), the examiner found that the Veteran's cervical spine disability was not directly related to service. 

In May 2012, the Board remanded the case again as the Veteran was given a VA examination prior to the expiration of the time period afforded to him to provide identifying information and releases for his private providers.  

A November 2012 addendum opinion to the October 2011 examination report indicates that the examiner reviewed the record (including the private treatment records received since the October 2011 examination) and that the opinion was unchanged.  The examiner noted the additional records from Dr. T. J., but again found it persuasive that Dr. T. J. opined in the February 2002 that the Veteran's disability was not related to service, but rather a weight lifting injury.  The examiner also noted the July 2011 private treatment record of J. A. where the Veteran reported falling from a 12 foot ladder and noted that even though the neck examination appeared benign, an incident of that nature would be a "game-changer" in regarding to opining on the etiology of a neck disability, particularly when 
X-rays two years after the parachute accident were normal.  In summary, the examiner stated that nothing that had been submitted since the October 2011 VA examination that altered the opinion that it was less likely than not that the Veteran's neck disability was due to service. 

The Veteran's service separation examination and 1978 VA examination found no neck problems and no residuals of a neck injury.  The February 1976 injury report of the parachute accident notes the Veteran was hospitalized to rule out a head injury; and only had injuries to the left hand diagnosed.  Following active duty, the first note of a neck problem is an April 1989 National Guard STR (over 13 years after the parachute injury) when the Veteran complained of left side shoulder and arm pain radiating from the back of his left shoulder as well as numbness in his left hand (and X-rays showed minimal joint space narrowing and marginal osteophyte formation developing); the diagnosis then was muscle spasm.  Given the foregoing findings the record does not support a finding that a chronic cervical spine cervical spine became manifest in service and persisted.

The Board has considered the Veteran's allegations of onset of complaints in service and continuity since.  However, his reports of continuing complaints have been inconsistent.  Furthermore, where contemporaneous records (including a 1978 VA examination report and reports of periodic ARNG examinations) would have been expected to corroborate continuity of complaints, they do not.  An April 1989 National Guard report notes some degenerative changes in the cervical spine, but the Veteran's complaints at the time involved his shoulder and elbow, not the neck.  Notably, when the Veteran was seen by a private physician for complaints that ultimately resulted in the current cervical spine diagnosis, he reported his recent weight-lifting.  It was not until later that he brought up the jump injury in service.  Consequently, the Veteran's accounts regarding continuity are found to not be credible.

As for presumptive service connection for arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309, degenerative changes in the Veteran's back and neck were first documented no earlier than 1989.  This initial finding of degenerative changes is well beyond the one-year presumptive period after discharge from service in 1978 (for presumptive service connection for arthritis of the cervical spine).  Earlier cervical spine X-rays (in service and on VA examination in 1978) were negative.

There is no question that the Veteran now has a cervical spine disability.  It is also not in dispute that he sustained an injury in a parachute jump in February 1976.  What remains to be shown to establish service connection for the current cervical spine disability is that (absent continuity of complaints in service or evidence of a chronic disability in service, and absent the benefit of the presumptions in 38 U.S.C.A. §§ 1112, 1137) the current disability is somehow otherwise related to the complaints in service.

The preponderance of the evidence is against there being a link between any current neck disability and an injury, disease or event in service.  When he was initially seeking treatment for neck pain and left arm numbness in April 2000, the Veteran did not give a history of remote trauma in service, but instead indicated that he sustained an injury lifting weights on a bench press.  He reported a similar history to Dr. T. J. in May of 2000.  In February 2002, Dr. T. J. indicated in a letter to the Veteran that it was impossible to know if the current neck disability is related to service, but given the Veteran's reported history of suffering an injury while weight lifting, it was more likely that such disability is related to the latter incident.  In other words, the Veteran's own physician could not relate his neck disability to the parachute injury in service.  Furthermore, while physician's assistant J. R. opined that the original injury [in service] could have accelerated the degenerative changes, he further indicated that it would be difficult to prove service connection as the medical findings were consistent with normal age-related wear and tear.  Not only is this nexus opinion phrased in speculative terms (and therefore lacking in probative value) but it also identifies an alternate etiology that is considered more likely.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Finally, the October 2011 and November 2012 examination reports show that given his normal X-rays after service, the length of time between service and his diagnosed neck disability, and the statements of his private providers, it is less likely than not that the Veteran's disability is related to service.  These opinions reflect familiarity with the record and include rationale that cites to factual data.  They are highly probative evidence.

The Veteran's own lay opinion is not competent evidence in this matter.  The matter of a nexus between a current neck disability and a remote parachuting injury in-service (absent objective, or credible subjective, evidence of continuity) is a complex medical question especially in light of existing alternative etiological factors for the neck disability (such as postservice weight lifting and the aging process).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  The Veteran does not provide any rationale for his opinion, and does not cite to supporting factual data, supporting medical literature, or supporting medical opinion.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).  The appeal must be denied. 


ORDER

The appeal seeking service connection for a cervical spine disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


